Citation Nr: 1742744	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. §1151 for residual complications from rectal prolapse surgery.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction over the case was subsequently transferred to the VA RO in Chicago, Illinois. 


FINDINGS OF FACT

The Veteran does not have complications from rectal prolapse surgery that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. §1151 for residual complications of rectal prolapse surgery are not met. 38 U.S.C. §1151 (2012); 38 C.F.R. §3.361 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C. §1151 shall be awarded for a qualifying additional disability or qualifying death of a Veteran in the same manner as if the additional disability or death were service connected.  An additional disability or death qualifies for compensation if the disability or death was not the result of the Veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C. §1151 (2012).  

The Veteran has asserted that she developed additional disability as a result of complications from rectal prolapse repair surgery.  Specifically, the Veteran has asserted that she suffered from a perforated colon as a result of a January 2012 revision Altemeier procedure performed at the VA Medical Center.  

A review of the record shows that the Veteran underwent a modified Altemeier procedure in July 2011 to treat a prolapsed rectum.  However, the Veteran subsequently developed a rectal prolapse that caused increasing pain.  The Veteran underwent a colonoscopy on January 5, 2012, and was admitted on January 26, 2012, for a revised Altemeier procedure to treat her rectal prolapse.  A review of the medical evidence of record shows that the Veteran provided informed consent prior to both the colonoscopy and the revised Altemeier procedure in January 2012.  The record shows that the Veteran was notified of both the risks and benefits to having both procedures and chose to proceed with both procedures. 

Following the January 26, 2012, revised Altemeier procedure, the Veteran complained of severe lower abdominal pain and underwent an exploratory laparotomy on January 31, 2012, which revealed a tear in the Veteran's colon.  The Veteran immediately underwent a Hartmann's procedure and end colostomy to repair the tear.  A review of the medical evidence of record shows that following the repair of the tear in the Veteran's colon, the Veteran was diagnosed with an ostomy and continued to receive treatment for her ostomy, as well as for conditions related to her ostomy.  

In August 2013, the Veteran's claims file was sent to the VA Medical Center for a medical opinion.  At that time, the examiner reviewed the entire claims file.  The examiner opined that the distal colon perforation likely represented a surgical complication of the Veteran's January 2012 surgical procedure performed at the VA Medical Center.  In this regard, the examiner noted that the opinion was based on the review of the record and was evidenced by the temporal relationship with the Veteran's surgery and the anatomic location of the perforation.  However, the examiner also opined that it was less likely as not that the distal colon perforation was the result of carelessness, negligence, lack of proper skill, or error in judgment in the Veteran's hospital care or surgical treatment.  In this regard, the examiner noted that a review of the record showed that the Veteran received care well within the accepted standards.    

In October 2014, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the examiner reviewed the entire claims file prior to providing the requested opinion.  The examiner opined that it was at least as likely as not that the Veteran's colostomy placement, hernia, and additional complications were the result of the rectal prolapse surgery she had at the VA Medical Center in January 2012.  However, the examiner opined that it was less likely as not that the Veteran's additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; and was not the result of an event that could not reasonably be foreseen or anticipated by a competent and prudent health care provider/trainer/examiner.  In this regard, the VA examiner noted that the colostomy was the appropriate treatment for the rectal perforation which was a well-recognized possible complication of rectal surgery.  The subsequent problems experienced by the Veteran of retracted/dehisced ostomy, ostomy stricture, parastomal hernia, and peri-stomal abscess are all well recognized complications of placing a colostomy.

The Board finds that the August 2013 and October 2014 VA opinions are adequate, especially when read in conjunction with one another, because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Also of record are June 2014 and January 2015 statements from the Veteran's private treatment provider, Dr. D.M.  In his October 2014 statement, Dr. D.M. opined that the Veteran's quality of life was significantly diminished because of complications related to the operative procedure performed at the VA Medical Center in January 2012.  He noted that the Veteran had the burden of increased medical expenses related to the surgery and the subsequent complications.  

The Board finds that the June 2014 opinion from Dr. D.M. is not adequate.  In this regard, Dr. D.M. only addressed the Veteran's post-surgical complications and their impact on the Veteran's current quality of life and finances.  Dr. D.M. did not address the relevant issue at hand as to whether the additional disability resulting from the Veteran's 2012 VA Medical Center surgical procedure was the result of carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA in providing the treatment; or that is was the result of an event not reasonably foreseeable.  As the opinion is not adequate, it cannot serve as the basis of a grant of entitlement to compensation benefits.   

In the January 2015 statement, Dr. D.M. noted that he saw two primary issues related to the Veteran's care at the VA Medical Center.  The first issue was the choice of the procedure initially performed in 2011.  Dr. D.M. noted that the Altemeier procedure had a significant recurrence rate and was associated with post-operative fecal incontinence.  Further, Dr. D.M. noted that the procedure had become less popular and he personally only performed the procedure on elderly patients who would not tolerate an inter-abdominal repair of a rectal prolapse.  The second issue Dr. D.M. noted was whether the Veteran should have had the repeat procedure in 2012 once it was known the same procedure had failed just several months prior.  However, Dr. D.M. did note that a leak such as the Veteran sustained was a known complication to the procedure she had at the VA Medical Center.  Dr. D.M. did note that using mesh to repair a rectal prolapse would not currently be considered the standard of care.  He reported that had he been responsible for her original treatment and/or surgical procedure, he would have performed a laparoscopic or open abdominal rectal prolapse repair given the lower incidence of recurrent prolapse.   

The Board finds that the January 2015 opinion from Dr. D.M. is not adequate for adjudication purposes.  In this regard, while Dr. D.M. took issue with the surgical procedure elected by the Veteran and noted that had he been furnishing the treatment, he would have selected a different procedure; Dr. D.M. did not opine that the treatment provided was outside the standard of care at the time it was provided.  Further, Dr. D.M. focused the discussion on his opinion that the original procedure performed in 2011 was probably not one he would have elected had he been providing treatment.  In this case, the effects of the 2011 procedure are no currently at issue.  Rather, it is the additional disability that resulted from the 2012 surgical procedure which is at issue.  Therefore, discussion pertaining to the procedure performed in 2011 is not relevant to this appeal.  Further, Dr. D.M. clearly noted that the perforation sustained by the Veteran was a known complication of the procedure performed by VA.  The opinion provided in no way indicates that the Veteran's additional disability resulting from her VA Medical Center surgical procedure is the result of carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA in providing the treatment; or that is was the result of an event not reasonably foreseeable.  Therefore, the opinion is not adequate and cannot be used to base a grant of entitlement to compensation benefits.

Also of record are statements made by the Veteran in July 2012 and July 2013, as well as a transcript of testimony given by the Veteran before a Decision Review Officer in January 2015.  In her July 2012 statement, the Veteran noted that the complications from her surgery required continuous medical treatment, kept her from working, and left her unable to pay her bills.  In her July 2013 statement, the Veteran stated that she had a permanent ostomy for the rest of her life because of the perforated colon she suffered after her January 26, 2012 rectal prolapse surgery.  In her January 2015 testimony, the Veteran opined that the rectal prolapse surgery performed on January 26, 2012 did not comply with the current standard of care for such procedures, noting that mesh was needed to hold a patient together and that it was not used in her case.  During her testimony, the Veteran also noted that she did not remember having a conversation with VA clinicians about the risk of a tear as a result of the proposed rectal prolapse surgery.  The Veteran also reinforced that as a result of her procedures, she almost lost her home and could not get a job.  

The Board acknowledges that the Veteran might sincerely believe that she should be compensated for the additional disability resulting from her January 2012 VA Medical Center surgical procedure, and the Veteran is competent to report observable symptoms and how a disability impacts her life.  However, as noted above, it has not been established that the additional disability was the result of carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA in providing the treatment; or that it was the result of an event not reasonably foreseeable.  Further, an opinion of that nature requires medical knowledge and expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case.   

In sum, the Veteran did incur additional disability as the result of her January 2012 surgical procedure at the VA Medical Center.  However, the VA examiners have opined that the additional disability is not the result carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA in providing the treatment; and was reasonably foreseeable complication of the procedure.  Those opinions are the most probative evidence of record.  Further, the Veteran's private treatment provider has not provided an adequate opinion in support of the Veteran's claim.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation under 38 U.S.C. §1151 for residual complications of rectal prolapse surgery is not warranted.  





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation under 38 U.S.C. §1151 for residual complications from rectal prolapse surgery is denied.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


